Citation Nr: 0432996	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  99-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied service connection for, among 
other things, a lung disorder and hearing loss.

In his September 1999 Substantive Appeal (VA Form 9), the 
veteran checked the box indicating he did not want a Board 
hearing, but wrote next to it: "Please schedule a hearing in 
Providence."  In an October 2003 Statement in Support of 
Claim (VA Form 21-4138), the veteran wrote: "At this time I 
wish to withdraw all hearing requests in regard to all 
pending claims and appeals."  The Board thus considers any 
hearing request to have been waived.  38 C.F.R. § 20.704(e) 
(2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of both claims.

2.  There is no competent medical or lay evidence relating 
the veteran's April 1997 lung-related problems to his 
military service.

3.  The medical evidence of record indicates the veteran does 
not have hearing loss.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2004).

2.  The veteran does not have a hearing loss disability in 
either ear.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his November 1998 claims.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the veteran's claim prior 
to November 9, 2000 because the RO had yet to issue its June 
2004 supplemental statement of the case (SSOC).  
See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini II, as interpreted by GC, tand content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's December 1998 rating 
decision took place prior to enactment of he fact that the RO did 
not provide VCAA notification in these circumstances (nor 
could it have, as the VCAA had not yet been enacted) was not 
error.  Although the RO did not provide VCAA notification 
prior to its rating decision, it did so in January 2003.  VA 
thus complied with the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's January 
2003 letter informed the veteran of the application of the 
VCAA to his claims for service connection for a lung disorder 
and hearing loss.  This letter also explained what the 
evidence would have to show and the information still needed 
to show it in order to establish entitlement to service 
connection for these disorders.  In addition, the letter 
explained the respective responsibilities of the RO and the 
veteran in obtaining this information.  Finally in this 
regard, the RO wrote: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and "send us the evidence we need as soon as 
possible."  Thus, the RO complied with the VCAA notice 
content requirements, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any information or evidence in 
his possession pertaining to his claims.

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
associated with the claims file.  The veteran was also 
afforded a VA audiology examination and, for the reasons 
explained below, he was not entitled to a VA examination 
under 38 U.S.C.A. §5103A(d) (West 2002) as to his claim for 
service connection for a lung disorder.  There is no 
indication that other private or Federal records exist that 
should be requested, or that any pertinent evidence was not 
received.  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Factual Background

The veteran's DD Form 214 reflects that he served in 
Operations Desert Storm and Desert Shield, and received, 
among other awards, the National Defense Service Medal, 
Southwest Asia Service Medal, and the Kuwaiti Liberation 
Medal.  His Military Occupation Specialty (MOS) was combat 
engineer.

The SMRs reflect that, in February 1989, the veteran 
complained of a blocked right ear.  There was no pain, 
drainage, abnormalities, or discoloration, but there was 
large wax buildup along the eardrum, and some redness behind 
it.  The diagnosis was of serous otitis, i.e., fluid in the 
middle ear.  

There is no other mention of ear problems in the SMRs, and 
there are no notations regarding lung-related problems.  The 
June 1992 retirement examination reflects that the lungs and 
chest and ears were normal.  The readings on the audiometric 
examination were 


HERTZ

500
1000
2000
3000
4000
Right
10
0
0
5
0
Left
20
15
0
10
15

In an undated letter received in November 1998, a friend of 
the veteran indicated that he saw the veteran during his 
Desert Storm service, and noticed a change in the way he 
talked and acted, and heard of other medical complications 
since discharge.  In another undated letter received in 
November 1998, a fellow marine who attended engineering 
school with the veteran noted a machine gun accident that 
affected the veteran's hearing.  An undated letter from the 
veteran's mother received at the same time stated that upon 
returning from Saudi Arabia, the veteran was deaf in one ear 
and a very nervous man.  She also noted that the veteran 
almost died from the blood clot in his lung, which caused 
blood to gush from his mouth and nose.  She noted his 
transfer to another hospital for removal of the clot.  She 
concluded that his medical problems stemmed from serving his 
country.

An April 1997 surgical report from Dr. "M." reflects that 
the veteran was hospitalized due to massive hemoptysis, i.e., 
coughing up blood from the respiratory tract.  The report 
described the veteran as a heavy smoker and alcoholic.  Dr. 
"Z." performed a bronchoscopy at the time of admission that 
revealed a fleshy mass in the left lower lobe bronchus.  A CT 
scan of the chest revealed bronchiectasis involving the left 
lower lobe region.  He was also found to have haemophilus 
influenza.  Dr. M performed a fiber optic bronchoscopy.  That 
procedure found the left lung to be entirely normal with no 
endobronchial lesion.  Dr. M concluded that the lesion seen 
by Dr. Z was probably a blood clot that formed in the left 
lower lobe bronchus at the site of the bleeding.

At the April 2004 VA audiology examination, the veteran 
recounted two in-service incidents, involving an explosion 
and accidental gunfire, which negatively affected his 
hearing, particularly in his left ear.

On the April 2004 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
Averag
e
Right
5
0
0
10
0
2.5
Left
20
10
10
10
15
11

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.


Applicable Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression  See 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.306 (2004).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming that the lung disorder may 
be associated with service such that a VA examination would 
be warranted under 38 U.S.Cthe veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).


Entitlement to Service Connection for a Lung Disorder

The April 1997 private treatment records reflect that the 
veteran suffered from a lung disorder at that time.  Even 
assuming that he still suffers from this disorder, there is 
no evidence of an in-service incurrence or aggravation of any 
lung-related disorder.  The veteran's hemoptysis, bronchus 
mass, and bronchiectasis did not occur until approximately 5 
years after service, and the evidence of record, taken 
together, including the findings of normal lungs and chest on 
the June 1992 retirement examination, does not indicate in 
any manner that the lung-related problems were connected to 
service.

In addition, there is no evidence .A. § 5103A(d) (West 2002), which 
provides that VA will obtain an examination or opinion if the 
information and competent lay or medical evidence reflects 
the existence of current disability or persistent or 
recurrent symptoms of disability that may be associated with 
military service, but the record does not contain sufficient 
medical evidence to decide the claim.  See also Charles, 
16 Vet. App. at 374 -75.  The medical evidence does not 
indicate a possible relationship between the lung disorder 
and military service.  Moreover, the only lay testimony that 
discusses the lung disorder, the letter from the veteran's 
mother, does not relate the veteran's lung disorder any 
specific incident or time period in his service and, in any 
event, the veteran's mother, while competent to describe the 
April 1987 lung problems, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), is not competent to opine as to their 
etiology.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the preponderance of the evidence is against the 
veteran's claim that any current lung disorder is service-
connected.  The benefit-of-the-doubt doctrine therefore does 
not apply, and the veteran's claim for service connection for 
a lung disorder must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


Entitlement to Service Connection for Hearing Loss

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (interpreting 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

The audiometric scores at the April 2004 VA audiology 
examination reflect that none of the auditory thresholds in 
either ear are above 20 at any frequency and the speech 
recognition scores are higher than 94 percent in both ears.  
Indeed, the scores are slightly better than those at the June 
1992 retirement examination, which also contained auditory 
thresholds at all frequencies in both ears that were 20 or 
below.  Under 38 C.F.R. § 3.385 (2004), these readings 
mandate the conclusion that the veteran does not have a 
current disability due to impaired hearing.

As the preponderance of the evidence reflects that the 
veteran does not have a current hearing-related disability, 
the benefit-of-the-doubt doctrine does not apply, and the 
veteran's claim for service connection for hearing loss must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).




ORDER

The claim for service connection for a lung disorder is 
denied.

The claim for service connection for hearing loss is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



